Title: To James Madison from William Savage, 12 May 1802
From: Savage, William
To: Madison, James


					
						Sir.
						Kingston Jamaica May 12th 1802
					
					My last respects was under date of 25th. March ⅌ three opportunitys, since which three 

American Seamen was wantonly impressed & taken onboard a Transport—On my Application to the 

Admiral they was immediately liberated.
					I have been under the necessity of rendering assistance to several American Seamen 

in Distress whom I have sent to different ports of the United States.
					This accompanys my last quarters Account which would have been sent before but 

for want of good conveyance. Amount Seven Hundred & Seventy pounds 15/6 equal to Twenty 

Three Hundred & twelve Dollars thirty Cents.
					On Account of which I this day drew on you in part at 30 days sight in favor of Mrs. Mary Willis for 

Three Hundred Dollars. I have the Honour to be with Great Respect Your Obed Servant
					
						Wm. Savage
						Agent for US of America
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
